PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/991,493
Filing Date: 29 May 2018
Appellant(s): MAHLE International GmbH



__________________
Elizabeth C. Richter
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/24/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Each of Appellant’s arguments is listed below in italics and followed by the examiner’s response.
(Pages 4-5) The present invention teaches away from the prior art cited. All of the cited prior art illustrates a base having a face surface that is smooth and none teach a face surface that is roughened before a deposited coating is applied. The present invention teaches away from the prior art smooth face surface that is used to avoid creating added roughness to a hard PVD coating to avoid creating peaks in the hard PVD coating that may scuff into the bore surface of the combustion chamber. Further teaching away from the prior art is that the peaks and valleys of the roughened surface telegraph to the coating creating a coating that by all teaching of the prior art is far from ideal. The prior art teaches that increasing the roughness would increase scuffing risks and increasing the roughness would increase the friction between the coated surface and the running surface of the bore. This is why the industry standard is to avoid additional surface roughness before application a PVD coating and to create a smooth base metal, and since any increase in roughness coating roughness, requiring additional post coating processing such as lapping, or polishing to "smooth" the coating to avoid the nodules from causing excessive wear against the mating running surface (cylinder lining).
Appellant’s assertion that “All of the cited prior art illustrates a base having a face surface that is smooth and none teach a face surface that is roughened before a deposited coating is applied” is demonstrably false in view of Iwashita, as cited by the examiner to teach this very feature. As discussed in the rejection, Iwashita (column 2, lines 38-46) states:
In order to obtain the film having a surface structure in which diamond-like carbon has been deposited in nodular shapes, non-uniform fine irregularities (concavities and protrusions) are first formed on the surface to be covered with the film, and this surface then covered with the diamond-like carbon film. The non-uniform fine irregularities can be formed by means of lapping or blasting. The surface roughness of the irregular surface to be covered is preferably within a range of 0.05 to 1 micrometer Ra.

Notably, Iwashita specifies that "irregularities (concavities and protrusions) are first formed on the surface to be covered" (bold added for emphasis), which in this case may include the face surface (outer peripheral surface) in addition to the top and bottom surfaces in the embodiment of Fig. 1C (noting the DLC coating 3 applied to the ring base). The outer peripheral surface of Iwashita corresponds to the face surface 2 of primary reference Herbst-Dederichs as well as Appellant’s face surface 11. Appellant repeats similar arguments throughout the Brief, but the examiner submits that any arguments based on this false premise are invalid in view of the evidence above.
Regarding the feature that “the peaks and valleys of the roughened surface telegraph to the coating”, this refers to the limitation “wherein a surface of the coating exhibits the peaks and valleys of the roughened face surface”. The examiner presumes this feature to be inherent for lack of evidence to the contrary as discussed in MPEP 2112.01 I:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

The references in combination generally apply a similar coating material (e.g. diamond-like carbon or “DLC” - see rejection of claim 7) using a similar process (physical vapor deposition or “PVD” - see rejection of claim 1) to a similar thickness range (see rejection of claim 5) onto a substrate having a similar roughness range (as taught by Iwashita - see rejection of claim 1). Because the variables of the prior art method are substantially the same as those claimed, it is submitted that the result (“the coating exhibits the peaks and valleys of the roughened face surface”) would also be the same. This is further supported by the references, for example in that lwashita suggests that the roughness of the coating would generally exhibit the roughness of the face surface (column 2, lines 47-54; 61-64). Importantly, Appellant has not furnished any evidence to the contrary, but only makes the conclusory statement that the prior art does not disclose or teach this feature.
Appellant further states “that increasing the roughness would increase scuffing risks and increasing the roughness would increase the friction between the coated surface and the running surface of the bore”, and that “the industry standard is to avoid additional surface roughness before application a PVD coating and to create a smooth base metal”. However, Appellant provides no citations supporting these arguments, and the examiner submits that the arguments are moot in view of the prior art teaching roughening the base metal prior to coating as claimed.
(Page 5) However, the present invention found several advantages and unlike the teachings of the prior art, a roughened texture on the face surface first increases the surface area for mechanical interlocking, thereby increasing the adhesion strength of the coating to the base. The increased adhesion has the advantage of effectively eliminating the chipping of the coating, even at the edge of the unchamfered face surface. And since the roughened texture telegraphs through the coated face surface, the valleys retain lubricant in the face surface of the coating, enhance the running performance of the piston ring. The elimination of chipping of the coated surface allows the piston to be manufactured in an unchamfered shape, as the chamfer is not needed to protect the coated surface against such chipping. By making the unchamfered ring, blow-by in the ring groove is minimized, as the gap between the ring and the liner can be made as small as possible. In addition, the unchamfered ring allows for a larger face surface, by removing the chamfer, increasing the sealing performance of the piston ring.
The fact that Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, Iwashita, in teaching roughening the ring surface prior to coating, suggests that such roughening avoids peeling and cracks in the coating (column 2, lines 47-50), which is substantially in line with Appellant’s cited benefits. As cited in the rejection, Herbst-Dederichs already establishes a coated, unchamfered piston ring. The telegraphing of the roughened texture is addressed above.
(Pages 5-6) Appellant submits that none of the cited references teach a piston ring in which the roughened texture of the underlying base face surface before the deposition of the coating. And therefore, none of the cited references teach a roughed surface that extends or telegraphs through the coated surface so that lapping of the coated surface to remove the peaks leaves the coated surface with plateaus and the valleys of the underlying roughened texture face surface. The coating process is advantageous to create a PVD coated face surface that improves mechanical adhesion, and the valleys improve retention of lubricant between the face surface and the bore surface of the combustion chamber. Lapping after the deposited coating removes the peaks that telegraphed through the coating to create smooth plateaus in combination with the valleys for the face surface.
Appellant’s argument is again premised on the falsehood that none of the references teach roughening the piston ring surface prior to coating, thus rendering it and any arguments extending therefrom invalid. The examiner has already addressed the feature of the roughed surface extending or telegraphing through the coated surface. The Banfield reference is further cited to teach lapping a coating to remove peaks and leave plateaus and valleys as claimed.
(Page 6) Herbst Dederichs discloses only lapping of a coating, with no roughening of the underlying face surface, and like previously cited Sato, only discloses the importance of a smooth face surface that has a low roughness, before coating. Banfield also fails to disclose an underlying surface having peaks and valleys, as it refers only to the coating having a textured surface. There is no teaching or suggestion to combine the references Herbst Dederichs, Iwashita and Banfield, as creating an exterior coated surface that conforms to the texture of the underlying surface is not taught or suggested by any of the references. In Iwashita, Herbst Dederichs and Banfield, the coated surface has a distinctly different texture than the underlying surface, as one is smooth and the other is roughened. None of the references teaches that by roughening of an underlying face surface that the roughened texture would extend through to the coated and lapped surface so that both the underlying surface and the coated surface would contain both the peaks and valleys of the roughened texture.
The examiner acknowledges in the rejection that Herbst-Dederichs is silent regarding roughening the ring surface prior to coating. Iwashita is cited to cure this deficiency as discussed above. Appellant’s arguments regarding Sato are moot since this reference is not relied upon to reject the instant claims. Banfield is cited to teach the concept of lapping a coating surface to remove peaks and leave plateaus and valleys for the purpose of improving coating performance and is not relied upon to teach a preliminary roughening of the base surface. Again, the feature of creating an exterior coated surface that conforms to the texture of the underlying surface is addressed above, noting that the claim actually recites “the coating exhibits the peaks and valleys of the roughened face surface”. Appellant states that “In Iwashita, Herbst Dederichs and Banfield, the coated surface has a distinctly different texture than the underlying surface, as one is smooth and the other is roughened”. However, Iwashita clearly roughens the surface prior to coating. Herbst-Dederichs is merely silent regarding this feature but does not teach away. The underlying surface treatment or lack thereof of Banfield is irrelevant to the discussion as Banfield is cited to teach a treatment of the coating surface once a coating having some roughness is established.
(Pages 6-7) As described in the attached Declaration under 37 C.F.R. 1.132, which was submitted in July 29, 2021 and considered by the Examiner in the Office Action dated August 17, 2021, physical vapor deposition (PVD) application of coatings forms a hard and rather rough as applied coating, and due to these characteristics, the surface before the application of the coating is prepared to be as smooth as reasonably possible to avoid expensive post-processing on the applied coating, of the face surface. In Iwashita, the nodules are formed within the DLC coating during the application of the coating. The piston ring's face surface itself is shown as smooth. Iwashita is completely silent on the preparation of the face surface before or after the deposited coating:
"The present invention is a sliding member having a diamond-like carbon film on a sliding surface of the sliding member, wherein the diamond-like carbon film has a surface structure in which diamond-like carbon has been deposited in nodular shapes in sizes of 0.5 to 5 micrometers."
Appellant’s Declaration filed 7/29/2021 was fully addressed by the examiner in the Response to Arguments section of the Final Rejection dated 8/17/2022 (see bottom of page 5 through page 9). Again, Appellant’s assertion that “Iwashita is completely silent on the preparation of the face surface before…the deposited coating” is completely baseless and demonstrably false as discussed above, and Appellant’s selected passage from the summary of Iwashita clearly does not serve to prove silence on the matter. As cited above, Iwashita clearly discloses roughening the surface to be coated prior to deposition of the coating thereon. The coating (3) may be applied to the outer peripheral “face surface” in addition to the top and bottom surfaces. Whether or not a piston ring surface is typically prepared “to be as smooth as reasonably possible to avoid expensive post-processing on the applied coating” is moot in light of the fact that the prior art in this instance teaches roughening the surface prior to coating to prevent adhesion issues of the coating as discussed in detail above. Appellant appears to be relying on the highly schematic depictions of the piston ring surfaces in the Figures to support the notion that they are “shown as smooth”, rather than relying on the written disclosure for what it clearly states, although it is difficult to say since Appellant has failed to cite support for this assertion. 
(Pages 7-8) The coating in Iwashita may have a roughness on an upper or lower surface, but the function of the side coating roughness is from the size of the nodule created during the PVD coating process and is completely silent to the coated surface having plateaus and valleys. Iwashita discloses an observed relationship to adhesion of a DLC coating to the nodule size during the coating process and surface roughness. Since Iwashita is addressing aluminum adhesion to the piston ring from the aluminum surface of the piston ring groove. Iwashita is completely silent on the geometry or mechanism to provide any details or teachings that the initial surface roughness telegraphs through to the face coating. Iwashita even states this unknown mechanism at Col. 2, Lns. 21-23, the "precise mechanism by which the deposition structure of the diamond-like carbon film influences adhesive strength is not clear." Therefore, Iwashita is completely silent on the final surface geometry of the coating having plateaus and valleys corresponding to the underlying surface. In fact, Iwashita is silent on any post coating processes and since the DLC deposition mechanism is completely unknown, only a coating created by depositing nodular shapes was observed to reduced aluminum adhesion from the groove to the ring, by the coating not failing by cracks, pitting, or film collapse. In fact, see Col. 2, Lns. 6-20. Iwashita fails to teach a coated face surface and therefore, provides no motivation to combine the surface observations for improving aluminum adhesion performance with the after-coating processing of Herbst Dederichs. Iwashita clearly states in the patent that the mechanisms of the DLC coating are unknown, and provide zero details to justify the hindsight embellished inherency teachings in the last office action.
As described in column 2, lines 61-63, the DLC has roughness of 0.07-1.5um, which means it has peaks and valleys (surface roughness inherently involves high spots and low spots which may be referred to as peaks and valleys). As cited in previous arguments, Iwashita discloses that the surface is roughened where the coating is to be applied, and Fig. 1C shows the DLC coating directly on the surface of the piston ring on top, bottom, and peripheral (face surface) sides. The examiner is unaware of Iwashita teaching or suggesting that the coating on the side face would be any different from that on the top and bottom face as alleged by Appellant. Appellant has not cited where this is allegedly suggested by Iwashita. The examiner has also previously addressed how the telegraphing of the peaks and valleys from the ring surface to the coating is presumed to be inherent in light of the similarities in process steps and parameters. It is unclear to the examiner how the discussion of aluminum adhesion is relevant to the fact that Iwashita teaches roughening the surface of the piston ring prior to coating the surface as claimed. The idea of aluminum adhesion on the surface of the coating does not appear to be relevant to the motivations to improve adhesion of the DLC coating on surface of the piston ring by first roughening the surface of the piston ring. The examiner further acknowledges in the rejection that Iwashita is silent regarding plateaus and valleys corresponding to the underlying surface. This is the purpose of citing the Banfield reference as discussed in the rejection. The examiner submits that the treatment or lack thereof of the coating surface of Iwashita is irrelevant as the primary reference Herbst-Dederichs as modified by Banfield already establishes treating the coating surface as claimed, and Iwashita is merely cited to teach preliminary surface roughening to enhance coating adhesion to the substrate surface, and also serves to support the idea that coating roughness is influenced by substrate roughness as discussed in detail above. Appellant states that “Iwashita fails to teach a coated face surface”, which is untrue as cited above. Appellant further states that Iwashita “provides no motivation to combine the surface observations for improving aluminum adhesion performance with the after-coating processing of Herbst Dederichs”. It is unclear to the examiner what Appellant’s point is here, as the examiner never alleged to combine the aluminum adhesion performance properties of Iwashita with any other reference, and this appears to be an unrelated feature.
(Page 8) The present patent application teaches away from the standard approach by roughening the face surface before the PVD application of the coating and applying the PVD coating to a layer thickness that allows for a lapping operation that removes the peaks but does not altogether remove the PVD applied metal nitride or DLC layer.
Appellant’s invention may very well be different from “the standard approach”, but this does not address that the prior art of record, in combination, provides teaching and motivation for performing the claimed method as cited in the rejection.
(Pages 8-9) The patent to Herbst Dederichs relates to addressing tip scuff. The roughness is ground roughness done to the applied coating, and has nothing to do with the surface roughness of the piston ring surface prior to the application of the coating. The "ground" or additional lapping at the tips is to address a high-pressure point near the ring gap, and the additional lapping is for increasing the clearance at the ends reduces a scuffing concern, this is well known in the art. This patent and the relevant surface near the gap have zero relevance to the increasing the PVD adhesion/lubrication properties of the coated surface to the face surface. In addition, the '820 patent is entirely silent on any surface treatment of the piston ring before applying the coating. Therefore, given the desire to increase the roughness after the coating to localize an improved lubricant performance near the gap, is applied is further evidence that the present invention is new and novel. Thus, Herbst Dederichs further illustrates just how novel the present invention is by having a roughened texture on the face telegraphing the desired "lubrication" holding of the valleys around the entire face surface.
A review of Herbst-Dederichs seems to show that the coating of the tips (7, 8) is actually left untreated rather than being lapped along with the rest of the coated surface (column 2, lines 57-61), thus leaving a rougher coating surface for oil storage, which is contrary to Appellant’s assertion that the tips receive additional lapping. This alone would seem to invalidate Appellant’s argument given that it is premised on this mischaracterization of the prior art. Regardless, the surfaces near the gap or tips of the ring expounded upon by Appellant are not relevant to the scope of the rejection. The examiner already acknowledges in the rejection that Herbst-Dederichs is silent regarding surface roughening prior to coating. This does not mean that the reference teaches away from such a step. Contrary to Appellant’s prior assertions, lwashita does teach roughening prior to coating. Appellant's arguments do not explain how it would not have been obvious to have provided a roughened substrate surface, as taught by lwashita, to the piston ring of Herbst Dederichs, for example for the purpose of enhancing surface adhesion as taught by lwashita. Banfield further provides motivation for removing only the peaks of the coating during the final coating treatment (e.g. lapping), which is not addressed in Appellant’s argument.
(Pages 9-10) The patent application to Banfield addresses a roughness and coating property that improved the lubrication and avoided scuffing or wear for an amorphous carbon, or DLC coating, with a specific ratio of sp3 to sp2 bonding within the amorphous coating. And Banfield again teaches only a post coating lapping to prevent scuffing or wear against the cylinder bore. The amorphous carbon coating of Banfield again is applied to a smooth piston surface, as is shown by the straight surface line in the Figures, and is well known in the industry. Therefore, Banfield does not teach or address the adhesion or chipping issues of a PVD applied coating. The specific amorphous carbon coating has the exterior profile shown in Fig. 3 and further illustrates the roughness common of PVD coatings, due to the nodules created by the PVD application, and why this coating process had previously been applied to a ring surface with low roughness, a ring surface created by a pre-coating lapping or polishing operation to remove and avoid additional surface roughness from telegraphing through the coating. Again, Banfield is silent on the base metal preparation and only focuses on the post coating process, and does not teach the roughening of the piston ring surface before the application of the specific amorphous carbon, therefore Banfield does not teach a PVD metal nitride or DLC coating having an increased adhesion to a surface due to roughening the base surface and the lubrication valleys of the roughened ring surface telegraphing through the PVD coating.
This argument is repeated from those addressed in the 8/17/2021 Final Rejection. As noted by the examiner therein, Banfield is narrowly cited to teach the post-coating lapping process, and why one of ordinary skill might have been motivated to have removed surface peaks to form plateaus while leaving the valleys. Banfield is apparently silent regarding surface preparation prior to coating and thus neither teaches nor teaches away from a particular underlying roughness. The highly schematic layer cross section in Fig. 2, for example, should not be construed as a positive disclosure of a smooth surface as alleged by Appellant. Regardless, whether Banfield's substrate surface is smooth or not is irrelevant to this discussion, as lwashita already provides motivation for roughening the underlying surface. Appellant has not cited any specific portion of Banfield in support of these arguments but instead makes generalized statements, nor does Appellant's argument provide convincing reasoning why one of ordinary skill would not have been motivated to have applied the surface technique of Banfield to a piston ring as otherwise taught by Herbst Dederichs and Iwashita.
(Page 10) None of these cited patents describe the roughening of the piston ring surface before a PVD coating, as a smoother surface is what the industry and prior art teach to avoid excessive or additional surface roughness telegraphing from the ring surface through to the outer surface of the coating. And none of the cited patents address the adhesion issues for PVD coatings, of a metal nitride or DLC composition, combined with the coated surface containing plateaus and valleys corresponding to the base roughness. Hence why prior art piston rings commonly utilized a chamfer or some type of relief along the running surface and gaps to avoid a chipping or coating delamination failure near the edge. All the cited prior art fails even to mention a surface preparation to increase the face surface roughness, and all fail to illustrate a face surface of the base having a roughness before the PVD application of the coating to increase the adhesion and the base roughness telegraphing through the PVD coating to contain the plateaus and valley on the coated face surface. In fact, all of the cited patents illustrate the piston face surface as a straight, flat, and smooth surface line to apply the coating. And, therefore, none teach or disclose lapping of the coating layer applied to a roughened surface that allows for increased adhesion, and a finished outer face surface of the coating to include increased valleys in the coating by telegraphing the valleys of the roughened metal surface through the coating forming additional lubrication pockets on the running surface of the PVD coated piston ring.
This argument is also repeated from those addressed in the 8/17/2021 Final Rejection. As noted by the examiner therein, arguments alleging that no references disclose a roughened surface before a PVD coating are demonstrably false in view of lwashita, which is cited for this very purpose. Therefore, this and other similar arguments and arguments relying thereon are considered invalid. Whatever processes or parameters may be considered industry standard are moot in view of the art which teaches the claimed invention. Iwashita further addresses adhesion issues associated with DLC coatings, and roughens the ring surface to avoid these issues as cited in the rejection. Banfield further provides teaching and motivation for removing coating peaks and leaving plateaus. Herbst-Dederichs establishes an unchamfered piston ring having a DLC coating applied via PVD.
The present invention is the first time a non-chamfered piston ring can be manufactured with a PVD coating, since the roughened face surface avoids the abovementioned adhesion issues, even at the edge and gap allowing for the removal of the chamfer profile on the piston ring. In addition, the roughened ring face surface telegraphs the peaks and valleys through the PVD coating, and after the lapping of the coated surface provides for increased lubrication carrying capacity, within the valleys, without the need of any additional texturing or roughening post processes to the exterior coated surface.
The statement “The present invention is the first time a non-chamfered piston ring can be manufactured with a PVD coating” is false in view of Herbst-Dederichs alone. Herbst-Dederichs discloses an unchamfered piston ring having a PVD coating as cited in the rejection. As noted above, the fact that Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The examiner submits that the combination of Herbst-Dederichs, Iwashita, and Banfield as proposed in the rejection of 8/17/2021 substantially teaches the claimed method with sufficient motivations for combining, and thus any benefits alleged by Appellant as resulting from the claimed invention are presumed to similarly flow from the combination of the prior art.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Matthew P Travers/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
Conferees:
/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726     

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725                                                                                                                                                                                                                                                                                                                                                                                                           


Requirement to pay appeal forwarding fee
In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.